Citation Nr: 0105611	
Decision Date: 02/26/01    Archive Date: 03/02/01

DOCKET NO.  00-02 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for bilateral pes planus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel

INTRODUCTION

The veteran served on active duty from July 1957 to May 1959.  
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, wherein the veteran's claim of 
service connection for bilateral pes planus was denied.


REMAND

The veteran contends that the RO erred by failing to grant 
service connection for bilateral pes planus.  The Board notes 
that prior to adjudicating the veteran's claim, VA must 
ensure that it has fulfilled its duty to assist the veteran 
in obtaining evidence necessary to substantiate his claim of 
service connection for bilateral pes planus.  Such a duty is 
statutory in nature and was amended by H.R. 4864, Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000). 

In April 1999 the National Personnel Records Center (NPRC) 
notified the RO that the veteran's service medical records 
were not available and that they were presumed lost in an 
accidental fire in 1973.  The RO informed the veteran in 
April 1999 that the Army could not find his service medical 
records and enclosed a questionnaire regarding his military 
service.  The Board notes that VA's duty to assist is 
heightened where, as here, the veteran's service medical 
records are unavailable.  See Hayre v. West, 188 F.3d 1327, 
1331-2 (Fed. Cir. 1999).  In a situation where the service 
medical records are unavailable, the RO should ask the 
veteran to submit any service records that he has to the RO.  

Similarly, when VA cannot obtain records through its own 
means, and such information can be obtained by the veteran, 
VA has an obligation to notify and advise the veteran in 
regard to furnishing the information.  38 C.F.R. § 3.15(c) 
(2000).  Such information in this case may include statements 
from service medical personnel or letters from fellow 
soldiers attesting to the veteran's foot problems.  See Dixon 
v. Derwinski, 3 Vet. App. 261 (1992).  Since there is no 
evidence in the file that the RO ever advised the veteran to 
submit alternate forms of evidence to support his claim, such 
advice must be given.  Id.  

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should contact the veteran and 
request copies of all the service medical 
records in his possession.  The RO should 
also advise the veteran regarding 
alternate types of evidence he can submit 
to support his claim.  All such records 
should thereafter be associated with the 
claims file. 

2.  Next, the RO must review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by VA, 
including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent 
court decisions that are subsequently 
issued also should be considered. 

3.  Upon completion of the requested 
development above and ensuring that the 
provisions of the Veterans Claims 
Assistance Act of 2000 have been complied 
with, the RO should readjudicate the 
veteran's claim on the basis of all 
evidence of record and all applicable law 
and regulations.  If the benefit sought 
on appeal remains denied, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The purpose of this REMAND is to obtain additional 
information and to ensure due process of law.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. W. Symanski
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


